—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Gerges, J.), dated September 9, 1998, which granted the defendant’s motion for summary judg*606ment dismissing the complaint pursuant to CPLR 3212 (b) and denied the plaintiffs cross motion, inter alia, to compel additional discovery.
Ordered that the order is affirmed, with costs.
The plaintiff was allegedly injured when he tripped and fell on an uneven surface outside of the defendant diner. Considering all the facts and circumstances of this case, including the dimensions, characteristics, and location of the alleged defect, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint (see, Trincere v County of Suffolk, 90 NY2d 976; Perrotta v Jamal, 245 AD2d 357).
The plaintiffs remaining contention is without merit. Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.